Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 26, 2019

                                       No. 04-19-00593-CR

                                         Ramon AYALA,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 567926
                         Honorable Michael De Leon, Judge Presiding


                                          ORDER
        The reporter’s record was due on September 25, 2019, but has not been filed. On
September 25, 2019, the court reporter filed a notification of late record, notifying this court that
the reporter’s record was not filed when it was originally due because appellant failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee. It is therefore ORDERED that appellant provide
written proof to this court within ten (10) days of the date of this order that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to respond
within the time provided, this court will set a thirty-day deadline for appellant to file his brief,
and the court will consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2019.
___________________________________
LUZ ESTRADA,
Chief Deputy Clerk